Endicott, J.
The court is of opinion that the evidence excluded was competent, and, if admitted, would have justified a verdict for the defendants. They offered to prove an agreement made by the counsel for the plaintiff, the debtor and his sureties being present, to the effect that the debtor need not deliver himself up for examination or give the required notice, that neither the debtor nor his sureties need take any further action upon or by reason of the recognizance, and that they were wholly free from the same. This agreement, if proved, was a waiver of .the terms of the recognizance in these particulars, and the plaintiff would be precluded from setting up a breach because the debtor failed to deliver himself up and give the necessary notice within the thirty days. Lord v. Skinner, 9 Allen, 376. Mount Washington G-lass Works v. Allen, ante, 283, and cases cited.
A creditor, who by his agreement has waived the performance of the conditions of a recognizance, and informed the debtor and his sureties that those particular conditions need not be complied with, cannot, on failure or omission to perform, set up that there *318has been a breach of the recognizance. It is true that an omission or failure, on the part of the debtor, to do something which the recognizance requires, constitutes a breach; but the act of omission is not a breach, if done-with the consent of the creditor and in consequence of an agreement made with him, The agreement in this case was in effect a release of the debtor from obligation to appear, and a waiver of all right to continue the examination and pursue the arrest on execution.
The plaintiff contends that such a release would have operated as a satisfaction of the judgment; Coburn v. Palmer, 10 Cush. 273; and could not have been contemplated by the counsel f )r the plaintiff, because he stated at the time that he intended to satisfy the execution from other property. But a mistake on the part of the counsel, as to the legal consequences of releasing the debtor, cannot affect the positive agreement that the debtor need not appear, upon which agreement the debtor acted. In Merrill v. Roulstone, 14 Allen, 511, upon which the plaintiff relies, the creditor and debtor agreed that the latter should pay ten dollars monthly to an amount less than the judgment and in full satisfaction of it. The question was whether this agreement absolved the debtor from obligation to appear before the magistrate at the adjournment of the examination. It was held that it did not; that the only agreement between the parties related to the payment of money; and that it was not within their contemplation, or within the legal effect of the agreement, that the debtor need not appear before the magistrate, which would operate as a satisfaction of the judgment. In Abbott v. Tucker, 4 Allen, 72, the agreement had reference to the payment of the debt, and it was decided that it did not discharge the surety. In neither of those cases, was there any agreement that the debtor need not appear before the magistrate ; and no such agreement could be inferred from a contract to settle the debt or execution by the payment of a sum of money. In this case, the agreement offered in evidence was direct and explicit that the debtor need not appear. Exceptions sustained.